DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 40 is objected to because of the following informalities:  
Claim 40, line 6 is missing a semicolon at the end of “from the first cavity”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27-32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 3 recites in part “such that extensions are spaced”.  It is unclear whether these extensions are referring to the extensions claimed in claim 24, or if new extensions are being claimed.  For the purpose of examining the claim, “such that extensions are spaced” will be interpreted as “such that the extensions are spaced”.  
Claim 27, line 4 recites the limitation “the thread of the instrument”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the thread of the instrument” will be interpreted as “the thread of the shaft”.
Claim 31, line 3 recites in part “such that extensions are spaced”.  It is unclear whether these extensions are referring to the extensions claimed in claim 30, or if new extensions are being claimed.  For the purpose of examining the claim, “such that extensions are spaced” will be interpreted as “such that the extensions are spaced”.  
Claim 38, line 2 recites the limitation “the aperture”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the aperture” will be interpreted as “an aperture”.
Claim 38, line 2 recites in the limitation “the windows”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the windows” will be interpreted as “windows”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 26, 36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blain et al. (U.S. Publication No.2009/0012529 A1; hereinafter “Blain”).
Regarding claim 21, Blain discloses a method comprising: coupling an instrument to an implant by inserting a peg (coupling members 34) of the instrument into a first cavity of the implant (see coupling sites 16 in Figure 3A) and engaging a thread of a shaft of the instrument (coupling member 32) with a thread of a second cavity of the implant (see para.0031); and uncoupling the instrument from the implant by disengaging the thread of the shaft from the thread of the second cavity and removing the peg from the first cavity (see end of para.0031).
Regarding claim 22, Blain further discloses guiding the implant into an intervertebral space using the instrument after coupling the instrument to the implant and prior to uncoupling the instrument from the implant (para.0031).
Regarding claim 23, Blain further discloses wherein engaging the thread of the shaft with the thread of the second cavity comprises rotating a knob of the instrument relative to a sleeve of the instrument in a first rotational direction, the knob being coupled to the shaft, the method further comprising further rotating the knob relative to the sleeve in the first rotational direction after the thread of the shaft is engaged with the thread of the second cavity to translate the shaft axially relative to the sleeve (para.0031).
Regarding claim 26, Blain further discloses wherein disengaging the thread of the shaft from the thread of the second cavity comprises rotating the knob relative to the sleeve in an opposite second rotational direction (para.0031).
Regarding claim 36, Blain further discloses wherein the peg is free of threads (see coupling members 34 in Figure 3A).
Regarding claim 38, Blain further discloses wherein the implant comprises a core (implant 4) positioned in an aperture such that the core is viewable through windows (opening 12).


    PNG
    media_image1.png
    833
    570
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 39 is allowed.
Claim 40 is allowable once the claim objections discussed above have been corrected.
Claims 24, 25, 27-35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and once any applicable 35 U.S.C. 112(b) rejections discussed above have been corrected.
Claims 24, 25, 27-35, 37, 39 and 40 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest wherein translating the shaft axially relative to the sleeve causes extensions of the knob to be inserted into grooves in a handle of the instrument to prevent rotation of the knob relative to the sleeve and the handle in the first rotational direction.  Blain fails to disclose grooves in a handle of the instrument that interact with extensions of the knob to prevent rotation of the knob relative to the sleeve and the handle in the first rotational direction.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest coupling the instrument to the implant after uncoupling the instrument from the implant, wherein recoupling the instrument to the implant comprises inserting the peg into the second cavity and engaging the thread of the instrument with a thread of the first cavity.  Blain fails to disclose wherein both the first and second cavities are threaded.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the implant comprises: a perimeter wall; a first cap coupled to a top end of the wall; and a second cap coupled to a bottom end of the wall, the implant comprising an opening extending through the caps such that the first cap defines a first ledge extending from the wall to the opening and the second cap defines a second ledge extending from the wall to the opening.  Blain fails to disclose these features.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest wherein the thread of the second cavity is a first thread and the first cavity comprises a second thread, the implant comprising: a body including perimeter wall having first and second windows, an inner surface of the body defining an aperture and a bore positioned between the first and second cavities, a first cap coupled to a top end of the wall, and a second cap coupled to a bottom end of the wall, and the implant comprising an opening extending through the caps such that the first cap defines a first ledge extending from the wall to the opening and the second cap defines a second ledge extending from the wall to the opening.  Blain fails to disclose these features.
 Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method comprising: coupling an instrument to an implant by inserting a peg of the instrument into a first cavity of the implant and engaging a thread of a shaft of the instrument with a thread of a second cavity of the implant; and uncoupling the instrument from the implant by disengaging the thread of the shaft from the thread of the second cavity and removing the peg from the first cavity, wherein engaging the thread of the shaft with the thread of the second cavity comprises rotating a knob of the instrument relative to a sleeve of the instrument in a first rotational direction, the knob being coupled to the shaft, the method further comprising further rotating the knob relative to the sleeve in the first rotational direction after the thread of the shaft is engaged with the thread of the second cavity to translate the shaft axially relative to the sleeve, wherein translating the shaft axially relative to the sleeve causes extensions of the knob to be inserted into grooves in a handle of the instrument to prevent rotation of the knob relative to the sleeve and the handle in the first rotational direction, wherein the implant comprises a perimeter wall, a first cap being coupled to a top end of the wall, a second cap being coupled to a bottom end of the wall, the implant comprising an opening extending through the caps such that the first cap defines a first ledge extending from the wall to the opening and the second cap defines a second ledge extending from the wall to the opening, and wherein an inner surface of the wall defines an aperture, the implant comprising a core positioned in the aperture, the opening extending through a thickness of the core.  Blain fails to disclose these features.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a method comprising: coupling an instrument to an implant by inserting a peg of the instrument into a first cavity of the implant and engaging a thread of a shaft of the instrument with a thread of a second cavity of the implant; uncoupling the instrument from the implant by disengaging the thread of the shaft from the thread of the second cavity and removing the peg from the first cavity; recoupling the instrument to the implant after uncoupling the instrument from the implant, wherein recoupling the instrument to the implant comprises inserting the peg into the second cavity and engaging the thread of the instrument with a thread of the first cavity; and guiding the implant into an intervertebral space using the instrument after recoupling the instrument to the implant, wherein the implant comprises a perimeter wall, a first cap being coupled to a top end of the wall, a second cap being coupled to a bottom end of the wall, the implant comprising an opening extending through the caps such that the first cap defines a first ledge extending from the wall to the opening and the second cap defines a second ledge extending from the wall to the opening, and wherein an inner surface of the wall defines an aperture, the implant comprising a core positioned in the aperture, the opening extending through a thickness of the core.  Blain fails to disclose these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773